DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Due to the nature of the 112(b) issues with claims 15, 19 and 20, prior art could not be applied to these claims. Once the 112(b) issues have been overcome, any relevant prior art will then be applied. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Vliet et al. (US 2020/0355063). 
With respect to claim 10, Van Vliet et al. discloses the claimed method for measuring downhole friction, comprising;
a length of rods or long tubular equipment 50 extending through the wellbore and exposed to the friction to be measured (as shown in Fig. 1 of Van Vliet et al.); and 
a load and position sensor (Van Vliet et al., paragraph [0019]), wherein the sensors measure the dynamic behavior of said rods or equipment; and 
a processor 130 (Van Vliet et al., paragraph [0051]; Fig. 2) configured to: 
determine loads attributed to friction, apart from forces due to static or dynamic forces on the length of rods or equipment (“The total frictional force is calculated as the hook load minus the sum of the block weight and the buoyed weight of the running string,” Van Vliet et al, paragraph [0168]), and;
allow for repeatedly determining friction-induced tensile forces acting on lengths of said equipment, moving within the wellbore, correlating to depths along the wellbore (Van Vliet et al, paragraph [0020] and Figs. 9 and 13). 
With respect to claim 17, Van Vliet et al. disclose that the dynamic motion and forces imparted to the attached equipment is reported, wherein; dynamic conditions exceeding predefined thresholds are identified (Van Vliet et al., paragraph [0157], “The TRO system alerts the user if the estimated loads exceed the local load limit envelope at any location along the running string”). 
With respect to claim 18, Van Vliet et al. disclose a method for improving the accuracy of calculated downhole conditions in a deviated wellbore (Van Vliet et al, paragraph [0049])) comprising;
a detailed measured friction map of a wellbore (as shown in Fig. 13 of Van Vliet et al.), and; 
operational data from the same pumping well comprising load and position measurements (Van Vliet et al., paragraph [0019]) gathered throughout the pumping cycle, mechanical equipment and operating parameters, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet et al. (US 2020/0355063).
With respect to claim 1, Van Vliet et al. discloses the claimed apparatus except that they do not appear to disclose a processor that determine both loads attributed to friction and determine friction induced tensile forces. Van Vliet et al. disclose an apparatus for measuring downhole friction in a well, comprising;
a length of rods or long tubular equipment 50 extending through the wellbore and exposed to the friction to be measured (as shown in Fig. 1 of Van Vliet et al.); and 
a load and position sensor (Van Vliet et al., paragraph [0019]), wherein the sensors measure the dynamic behavior of said rods or equipment; and 
a processor 130 (Van Vliet et al., paragraph [0051]; Fig. 2) configured to: 
determine loads attributed to friction, apart from forces due to static or dynamic forces on the length of rods or equipment (“The total frictional force is calculated as the hook load minus the sum of the block weight and the buoyed weight of the running string,” Van Vliet et al, paragraph [0168]) or; 
determine friction-induced tensile forces acting over the length of said equipment, moving within the wellbore (“Or, equivalently, the tension at the top of the running string minus the buoyed weight of the running string,” Van Vliet et al., paragraph [0168]). 
	While, Van Vliet et al. discloses a processor for determine either the loads attributed to friction or determining friction-induced tensile forces, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the processor to provide both types of calculations for the convenience of automatically providing a user with information in whatever terms are useful. 
	With respect to claim 2, Van Vliet et al. disclose that the sensing device is on a service rig (“drilling rig hook load sensor,” Van Vliet et al., paragraph [0064]). 
	With respect to claim 3, Van Vliet et al. disclose that the sensing device is a load cell (Van Vliet et al., paragraph [0013]). 
	With respect to claim 4, the sensing device disclosed by Van Vliet et al. detects changes in forces, any of which can be considered “significant.” The remainder of the claim simply recites the reasons or purpose for determining the force changes but does not actually recite any further limitations of the apparatus. Thus Van Vliet et al. meets all the limitations of the claim. 
With respect to claim 7, Applicant has not positively recited any additional structure in this claim. Instead, Applicant has made functional recitation of desired results without the recitation of any structure for carrying out those functions. However, it is noted that Van Vliet et al. disclose processing any analysis of sensor measurements that reveals friction acting at various d depths along the wellbore (Van Vliet et al., paragraphs [0125] and [0168]; Fig. 13). 
limitations of the apparatus. Thus Van Vliet et al. meets all the limitations of the claim. 
With respect to claim 8, Applicant has not positively recited any additional structure in this claim. Instead, Applicant has made functional recitation of desired results without the recitation of any structure for carrying out those functions. However, it is noted that Van Vliet et al. disclose processing any analysis of sensor measurements that reveals friction acting at various d depths along the wellbore (Van Vliet et al., paragraphs [0125]). It is further noted that Applicant’s use of the phrase, “may be” in the claim renders the language following that phrase as optional. However, it is further noted that Van Vliet et al. disclose alarms may be generated based on dynamic conditions (“The TRO system alerts the user to future overload conditions on a display,” Van Vliet et al., paragraph [0161]). 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet et al. (US 2020/0355063), as applied to claim 3 above, and further in view of Dykstra et al. (US 2019/0257176).
With respect to claim 5, Van Vliet et al. disclose the claimed apparatus except for the sensing device traveling with a section of rods through the wellbore. However, Dykstra et al. teach a similar apparatus including a sensing device 126a that is coupled to a section or rods (“work string 118) through a wellbore (Dykstra et al., paragraph [0017], Fig. 1) which is capable of measuring forces close to the point of downhole friction. Dykstra et al. further discloses that the sensing device 126a may be an acerbation sensor, which utilizes motion sensing, and is capable of determining and eliminating dynamic load variations from calculations that are not attributed to mechanical friction. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dykstra et al. with the apparatus disclosed by Van Vliet et al. for the advantage of the sensing device being more accurate due to its proximity to any drill string contact points in the wellbore. 
	With respect to claim 6, Applicant has not positively recited that the one or more magnetometers is part of the claimed invention. Instead, Applicant has recites that one or more magnetometers is used . . .” which can broadly be interpreted as extraneous equipment used with the claimed invention. Thus, claim 6 can be interpreted as not reciting any additional structure in the claimed apparatus. Therefore, since Van Vliet et al. in view of Dykstra et al. meets all the previously recited limitations, Van Vliet et al. in view of Dykstra et al. also meets claim 6. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet et al. (US 2020/0355063), as applied to claim 1 above, and further in view of Pitcher (US 2017/0044849). 
	With respect to claim 9, Van Vliet et al. disclose the claimed apparatus except that they are silent on the inclusion of an automation controller and a variable frequency drive configured to periodically enter a slow-pull mode where the pumping unit is temporarily operated at a minimally acceptable speed. However, Pitcher teaches a pumping apparatus including an automation controller (Pitcher, paragraph [0035]) and a variable frequency drive system (Pitcher, paragraph [0036], the capability of operating at different speeds must inherently require a variable frequency drive system). Pitcher further discloses periodically enter a slow-pull mode (“fine feed mode,” Pitcher, paragraph [0096]) where the pumping unit is temporarily operated at a minimally acceptable speed in order to determine the stretch of the rods held by a point of downhole friction. Note, while Pitcher is silent on determining the stretch of the rods held by a point of downhole friction, this language is merely describing the purpose of entering slow-pull mode and does not add any further limitations to the actual claimed structure. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Pitcher with the apparatus disclosed by Van Vliet et al. for the advantage of slowing the pumping system down in order to avoid damage (Pitcher, paragraph [0096]). 
	Van Vliet et al. disclose reporting the magnitude and location of said downhole friction as it changes across subsequent measurements over time (Van Vliet et al., Fig. 13 and “The preceding steps are repeated periodically over the course of the tubular running operation to obtain a time-varying stress state,” paragraph [0179). 


[AltContent: textbox (The below section deals with the eligibility of the claimed subject matter to be patented. Certain types of claims are not eligible to be patented. For example, claims directed to mathematical concepts, mental processes, laws of nature, or products of nature (to name a few) are not patentable. )]
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claims recite a processor configure to determine loads attributed to friction and determine friction-induced tensile forces. These determinations are considered mathematical calculations which is a judicial exception to patentable subject matter. This judicial exception is not integrated into a practical application because the results of the determinations are not applied or used in any manner. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other structure recited in the claim amounts to well-known, conventional structures. 
Patent Eligibility determinations are made by taking the following steps:
Step 1: Determine if the claim falls within one of the four statutory categories of invention. 
Step 2A (prong 1): Determine if the claim is directed to a judicial exception 
Step 2A (prong 2): Determine if whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
Step 2B: Determine if the claim recites "significantly more" than the recited judicial exception).
Regarding claim 1: 
Step 1: The claim is directed to an apparatus which is one of the four statutory categories of invention. 
Step 2A (prong 1): The claim recites a judicial exception (mathematical calculations). 
Step 2A (prong 2): The claim simply performs the mathematical calculations of determining load attributed to friction and determining friction-induced tensile forces and does not use the calculations in a practical application.  
Claim 1 recites the following additional elements: a length of rods or long tubular equipment, a load and position sensor, and a processor. The length of rods or long tubular equipment and the load and position sensors are common equipment found in wellbores and do not integrate the judicial exception into a practical application. The processor is a generic computer for carrying out the mathematical calculations. It does nothing more than provide instructions to apply the judicial exception on a computer. 
Step 2B: As noted above, the claim includes the additional structure of the rods or long tubular equipment, the load and position sensor, and the processor. As mentioned above, the processor is simply a means for carrying out calculations, and the remaining equipment is conventional wellbore drilling/pumping equipment. Thus the rest of the claim does not add significantly more than the recited juridical exception. 
	Regarding claim 2, no additional structure of the claimed apparatus is recited in this claim and therefore claim 2 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
	Regarding claim 3, specifying that the sensing device is a load-cell is conventional structure and does not add significantly more to the claim, therefore claim 3 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
	Regarding claim 4, claim 4 only recites functional language and therefore does not add significantly more to the claim, therefore claim 4 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 5, claim 5 only recites functional language and therefore does not add significantly more to the claim, therefore claim 5 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 7, claim 7 only recites additional functional language and therefore does not add significantly more to the claim, therefore claim 7 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 8, claim 8 only recites additional functional language and therefore does not add significantly more to the claim, therefore claim 8 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  

Regarding claim 10: 
Step 1: The claim is directed to a method which is one of the four statutory categories of invention. 
Step 2A (prong 1): The claim recites a judicial exception (mathematical calculations). 
Step 2A (prong 2): The claim simply performs the mathematical calculations of determining loads attributed to friction and determining friction-induced tensile forces and does not use the calculations in a practical application.  
Claim 10 recites the following additional elements: a length of rods or long tubular equipment, a load and position sensor, and a processor. The length of rods or long tubular equipment and the load and position sensors are common equipment found in wellbores and do not integrate the judicial exception into a practical application. The processor is a generic computer for carrying out the mathematical calculations. It does nothing more than provide instructions to apply the judicial exception on a computer. 
Step 2B: As noted above, the claim includes the additional structure of the rods or long tubular equipment, the load and position sensor, and the processor. As mentioned above, the processor is simply a means for carrying out calculations, and the remaining equipment is conventional wellbore drilling/pumping equipment. Thus the rest of the claim does not add significantly more than the recited juridical exception. 
Regarding claim 11, claim 11 only recites additional calculations or data manipulation and therefore does not add significantly more to the claim, therefore claim 11 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 12, claim 12 only recites additional calculations and conventional wellbore steps and therefore does not add significantly more to the claim, therefore claim 12 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 13, claim 13 only recites additional calculations or data manipulation and therefore does not add significantly more to the claim, therefore claim 13 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 14, claim 14 only recites data manipulation purposes of performing the calculations and therefore does not add significantly more to the claim, therefore claim 14 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 17, claim 17 only recites data manipulation and “reporting” of data (which is unclear) and therefore does not add significantly more to the claim, therefore claim 17 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  

Regarding claim 18: 
Step 1: The claim is directed to a method which is one of the four statutory categories of invention. 
Step 2A (prong 1): The claim recites a judicial exception (abstract data). Although the claim is directed to a method, no actual method steps are recited. Applicant recites that the claim comprises a detailed measured friction map and operation data. Both of these are simply data which is an abstract concept.  
Step 2A (prong 2): Claim 18 does not recite any additional elements to integrate the judicial exception into a practical application. 
Step 2B: As noted above, the claim does not recite any additional elements and therefore there is not significantly more recited in the claim. 
Regarding claim 19, claim 19 appears to only recite additional calculations and therefore does not add significantly more to the claim, therefore claim 19 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  
Regarding claim 20, claim 20 appears to only recite additional calculations and therefore does not add significantly more to the claim, therefore claim 20 is rejected under 35 U.S.C. 101 as being directed to ineligible patent subject matter.  


[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
Claim Interpretation
Several claims include language that is not necessarily wrong (i.e. requiring an objection or rejection) but may not be what Applicant has intended to claims. 
In claim 2, Applicant recites where the sensing device is located. However, this claim does not further limit the actual claimed apparatus for measuring downhole friction in a well. Instead, it recites a desired environment that the sensing device is used in. 
Claim 4 recites “to calibrate” and “to identify.” This language is interpreted as desired reasons for determining the point at which the applied force significantly changes. It does not further limit the claim. It appears that Applicant may be intending to recites that the processor, or another processor/computer calibrates the accelerometer and identifies direction of equipment travel. For example, the following claim 4 would positively recite the calibration and identification steps as part of the claimed invention:
--4. 	The apparatus of claim 3, wherein the sensing device includes an accelerometer, 
	wherein based on measurements from the load sensor and the position sensor, the processor determines the positions at which a force that is applied to the length or rods or long tubular equipment significantly changes, wherein the processor is further configured to: 
calibrate the accelerometer to known vertical positions at a known distance apart; and 
identify a direction of  travel of the length or rods or long tubular equipment installed in, or removed from the well.--
	Claim 5 recites method steps that Applicant desires the apparatus to perform. However, no structure is recited for carrying out these steps. In an apparatus claim, method steps are not given patentable weight unless the method results in a different apparatus. Applicant may wish to attribute the method steps to a processor or computer. Such a recitation would be considered a proper structural recitation in an apparatus claim. 
In claim 5, Applicant recites that “the sensing device travels with a section of rods.” This is functional because it recites what the structure does rather than what it is. Applicant could structurally recites this as, --the sensing device is disposed in-line with a section of rods and is configured to travel through the wellbore. 
	Also in claim 5, the phrase “utilizes motion sensing” is functional. This could be structurally recited as, --further comprises a motion sensor to determine . . . --
 	In claim 6, it appears that Applicant wishes to include one or more magnetometers as part of the claimed invention. However, as it is recited now, they are not included as part of the invention. Applicant has recited that the magnetometer “is used” with the present invention. To properly recite the magnetometer as part of the claimed invention, Applicant could use language such as --The apparatus of claim 5, further comprising one or more magnetometers configured to determine . . .--. 
	Additionally, in claim 6, it appears that a processor would be required for determining the number of ferrous variations and calibrating an accelerometer. 
	In claims 7-8, it appears that a processor or computer would be required to carrying out the method steps recited in claim 7. 
In claim 8, Applicant has used the phrase, “may be” twice. While there is nothing wrong with using this term, the language following “may be” is interpreted as optional and not required by the claim. To require such actions Applicant may recite claim 8 as follows 
--8. The apparatus of claim 3, further comprising a display, 
wherein said processor displays sensor measurements to a user on said display, 
wherein, alarms are generated when particular dynamic conditions are met, and 
the processor is further configured to display statistics comprising peak and average velocities, current and previous loading, equipment counts, or determined friction. --
In claim 17, Applicant has used the phrase, “may be.” While there is nothing wrong with using this term, the language following “may be” is interpreted as optional and not required by the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the term “a load and position sensor” is vague and indefinite. It is not clear if Applicant is referring to one sensor that measures both load and position or two sensor, a load sensor and a position sensor. Since Applicant later refers to plural “sensors.” the term will be interpreted as “a load sensor and a position sensor.” This rejection could be overcome by replacing “a load and position sensor” with --a load sensor and a position sensor.--
Claim 10 has a similar problem. 
Also in claim 1, it is not clear if the processor determines loads and/or forces based on data measured by the load an position sensors or if the loads and forces are determined by some other data. 
Claim 10 has a similar problem. 
Additionally, in claim 1, line lines 4-5, Applicant recites that “the sensors measure the dynamic behavior of said rods or equipment.” This language is vague and indefinite. It is not clear what the term “dynamic behavior” specifically refers to. Furthermore, it would appear that the load sensor would measure a load and a position sensor would measure a position of the length of rods or long tubular equipment. 
Claim 10 has a similar problem. 
	Claims 2-9 are rejected because they inherit the 112(b) problems mentioned above with respect to claim 1. 
	In claim 9, the formatting of the claim makes it unclear. This rejection could be overcome by reformatting claim 9 as follows:
--9. 	The apparatus of claim 1, wherein the sensing device incorporates a well automation controller, or pump-off controller, and a variable frequency drive system, configured to[[;]]:
periodically enter a slow-pull mode where the pumping unit is temporarily operated at a minimally acceptable speed in order to determine the stretch of the rods held by a point of downhole friction, and; 
report the magnitude and location of said downhole friction as it changes across subsequent measurements over time.--
	Claims 11-17 are rejected because they inherit the 112(b) problems mentioned above with respect to claim 10. 
	In claim 4, line 3, Applicant refers to “the accelerometer.” However, Applicant has not specified that the apparatus includes an accelerometer. In claim 3, Applicant recites that the apparatus include accelerometer or other types of sensors. In claim 4, Applicant must further recited that the sensing device includes an accelerometer if that specific sensor is to be included. 
	Also in claim 4, the term “significantly changes” is vague and indefinite. It is not clear what magnitude of change in force constitutes a “significant change.” 
	In claim 5, line 1, it is not clear if “a section of rods” is the same as “a length or rods” as recited in claim 1. 
	In claim 5, line 4, Applicant recites that the sensing device is used to “eliminate dynamic load variations.” However, it does not appear that the actual load variations are eliminated. Instead it appears that Applicant is intending to recite that the dynamic load variations are eliminated from a calculation. 
	In claim 6, line 2, the term “velocity passed ferrous variations” is vague and indefinite. Perhaps Applicant means, --ferrous variations, such as s tubing coupling, passing the one or more magnetometers with a velocity?--
	In claim 8, Applicant recites that information is “displayed to a user” but Applicant has not recited a display as part of the claimed inventions. 
	In claims 8 and 18, Applicant uses the term “etc.” at the end of the claims. This term is vague and indefinite since it does not clearly define what is or is not included in the claims. 
	In claim 8, the list of statistics recited at the end of the claim is vague and indefinite because it is not clear if all elements of the list are required by the claim or if any one of the elements in the list are required. For purposes of expediting examination, the list will broadly be interpreted as only requiring any one of the listed statistics. 
	In claims 9, 16, and 17, Applicant recites that data is “reported” or that that apparatus is used to “report.” It is not clear what “reporting” entails. Is it displaying information to a user or is it just sending an internal file data from what part of the processor to another part of the processor.
	In claim 15, line 2, it is not clear what “the applied load” is referring to. Additionally, it is not clear what the load is being applied to. 
	Also in claim 15, applicant recites, “observe the static or transitional friction acting at a specific depth.” It does not appear that a person could observe the friction at a specific depth and Applicant has not disclosed any cameras at a specific depth. Thus it is not clear what Applicant intends to mean by the term “observe.” 
	Additionally, in claim 15, line 7, it is not clear how observing the applied load can quantify the magnitude of the friction.
	In claim 16, line 2, Applicant’s use of the term “observing” is unclear. Perhaps Applicant means “measuring?” 
	Also in claim 16, the phrase “reported from the measured and processed samples” is unclear. Does Applicant mean that the friction values are reported from a location of the measured and processed samples? Or does Applicant simply mean that friction values are reported based on the measured and processed samples. 
	In claim 17, Applicant has not ended the list of statistics with a term such as “and” or “or.” Thus it is not clear if the statistics requires all the listed values or any one of the listed values. 
	In claims 17-18, the term “etc.” is vague and indefinite. These term does not clearly specify what is or is not included in the claim. 
	Claim 18 is directed to a method. However, Applicant has not set forth any method steps. 
	Also in claim 18, “the same pumping well” is unclear because Applicant has not previously recited any pumping wells. Additionally, it is not clear what “mechanical equipment” or “operating parameters” Applicant is referring to. 
	In claim 19, it is not clear what “the diagnostic wave equation “refers to. 
	In claim 19, it is not clear what “the measured friction model” refers to. 
	In claim 19, it is not clear what “the predictive weave equation” refers to. 
	IN claim 20, it is not clear what “the diagnostic and predictive wave equation solution methods” refers to. 

	Claim Objections
Claims 1-5, 7 are objected to because of the following informalities:  
In claim 1, line 2, “the wellbore” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “wellbore” exists in the claim, Applicant must first recite in the claims that there is “a wellbore” before referring to “the wellbore” or “said wellbore.” This objection could be overcome by replacing “the wellbore” with --a wellbore--. 
Claim 10 has a similar problem.
	In claim 1, line 3, “the friction” has no antecedent basis in the claims. This objection could be overcome by replacing “the friction” with --friction--. 
	Clam 10 has a similar problem. 
	In claim 1, line 4, “the dynamic behavior” has no antecedent basis in the claims. This objection could be overcome by replacing “the dynamic behavior” with --dynamic behavior--. 
	Claim 10 has a similar problem. 
	In claim 1, line 9, “the length of said equipment” has no proper antecedent basis in the claims. Previously, Applicant has recited “a length of rods or long tubular equipment.” Applicant has not recited “length of said equipment.” Additionally, Applicant has not specified that there is equipment in the claim. As mentioned, Applicant has recited that there is “a length of rods or long tubular equipment.” This objection could be overcome by replacing “the length of said equipment” in line 9 with --the length of rods or long tubular equipment.” 
	In claims 2-5 and 9, in line 1 of each, “the sensing device” has no proper antecedent basis. Previously, Applicant has recited “a load and position sensor.” For purposes of expediting examination “the sensing device’ will be interpreted as --a load an position sensor.--
	In claim 2, line 2, “the rod-string” has no antecedent basis in the claims. This objection could be overcome by replacing “the rod-string” with --a rod-string--. 
	In claim 4, line 2, “the applied force” has no antecedent basis in the claims. 
	In claim 7, line 1, “the sensor measurements” has no antecedent basis in the claims. 
	In claim 8, line 1, “the sensor measurements” has no antecedent basis in the claims. 
	In claim 9, line 4, “the pumping unit” has no antecedent basis in the claim. 
	In claim 9, line 5, “the stretch” has no antecedent basis in the claims. 
	In claim 10, line 5, “the lifting system” has no antecedent basis in the claims. 
	In claim 10, line 5, “rods, or equipment” have no proper antecedent basis in the claims. Previously applicant has recited, “a length of or long tubular equipment.” 
	In claim 10, line 9, the word “determine” following “determining” appears to be an editorial error. 
	In claim 12, line 2, “the calculations” have no antecedent basis in the claims. 
	In claim 13, line 1, language such as --on-- appears to be missing after the term “acting.” 
	In claim 15, line 1, “the measure load and position data” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --measured load and position data.” 
	In claim 15, line 2, “the applied load” has no antecedent basis in the claims. This objection could be overcome by replacing “the applied load” with --an applied load.
	In claim 15, line 4, “the measurement” and “the point of friction” have no antecedent basis in the claims. 
	In claim 15, line 6, “the observed stretch” has no proper antecedent basis in the claim. 
	In claim 16, line 1, “the length or rods” has no antecedent basis in the claims. 
	In claim 16, lines 1-2, “the sensing device” has no antecedent basis in the claims. 
	In claim 16, line 2-3, “the attached and exposed rods” has no antecedent basis in the claims. 
	In claim 16, lines 5-6, “the measured and processed samples” have no antecedent basis in the claims. 
	In claim 17, line 1, “the dynamic motion and forces” has no antecedent basis in the claims.
	In claim 17, lines 1-2, “the attached equipment” has no antecedent basis in the claims. 
	In claim 18, line 4, “the same pumping well” has no antecedent basis in the claims. 
	In claim 18, line 5, “the pumping cycle” has non antecedent basis in the claims. 
	IN claim 19, line 1, “the remaining unknown boundary conditions” has no antecedent basis in the claims.
	In claim 19, line 2, “the diagnostic wave equation” has no antecedent basis in the claims.
	In claim 19, line 2, “the measured friction model” has no antecedent basis in the claims. 
	In claim 19, line 4, “the predictive wave equation” has no antecedent basis in the claims. 
	In claim 20, lines 1-2, “the diagnostic and predictive wave question solution methods” has no antecedent basis in the claims. 

Claim 12 is objected to because of the following informalities:  Claim 12 includes an extraneous period in the middle of the claim.
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
	Appropriate correction is required.

Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-14 have been indicated as containing allowable subject matter primarily for the step of normalizing the measured load and position data to remove dynamic motion effects in order to produce a cumulative measure of friction acting on a length of rods. 
	Claim 16 has been indicated as containing allowable subject matter primarily for the step of loads being normalized for dynamic motion.” 



	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng is cited to show another example of a wellbore with a length of rods in which friction loads are determined at particular depths. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 14, 2022